Case 9:21-cv-80907-RS Document 5 Entered on FLSD Docket 06/15/2021 Page 1 of 1




                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF FLORIDA

                                Case No. 21-80907‐CIV-SMITH

 PAULA FOOTE,

        Plaintiff,
 v.

 TOBIAS & ASSOCIATES, INC.

       Defendant.
 _______________________________/


                     FINAL ORDER OF DISMISSAL WITHOUT PREJUDICE

        This matter is before the Court on Plaintiff’s Notice of Voluntary Dismissal Without

 Prejudice [DE 4]. Upon consideration, it is

        ORDERED that:

        1.      This matter is DISMISSED without prejudice.

        2.      Attorney’s fees and costs shall be borne by each party.

        3.      All pending motions are DENIED as moot.

        4.      This case is CLOSED.

        DONE AND ORDERED in Fort Lauderdale, Florida, this 14th day of June, 2021.




 Copies furnished to: Counsel of Record
